United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                _____________

                                No. 97-2013MN
                                _____________

William W. Swanson;                      *
                                         *
             Petitioner-Appellant,       *
                                         *
Thomas W. Bock; John Edward Allen; *
Brian L. Reigstad; Alan A. Orfi; Harry *
Gardner; Jeffrey A. Sebeck; Steven       *
Krusel; Charles W. Ware; Charles R.      *
Mitchell; Bruce Virgil Robinson;         *
Richard J. Kellogg; Jason Hart; Jeffrey * Appeal from the United States
P. Hess; Brian J. Laramy; Lyf C.         * District Court for the District
Wildenberg; Kevin Lamont Howard,         * of Minnesota.
                                         *
             Petitioners,                *       [UNPUBLISHED]
                                         *
      v.                                 *
                                         *
Frank Wood; Dennis Benson; Fred G. *
Lafleur; Mary Hogan, of Minnesota        *
Department of Corrections, or their      *
successors,                              *
                                         *
             Respondents-Appellees.      *
                                   _____________

                          Submitted: February 6, 1998
                              Filed: February 11, 1998
                               _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________
PER CURIAM.

       William W. Swanson appeals the district court's denial of Swanson's petition for
a writ of habeas corpus. Swanson contends corrections officers misconstrued the
state's "good time" statute in violation of Swanson's constitutional rights. Having
reviewed the record and the parties' submissions, we conclude the district court's
judgment was correct. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-